DETAILED ACTION
I.	Claims 1-29 and 48-65 have been examined.
II.	Responses to Applicant’s remarks have been given.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Priority
The current application claims priority from Provisional Application 62567086, filed 10/02/2017.


Response to Arguments
The amendments to claims 18 and 57 give cause for the previous objections to said claims to be hereby withdrawn.
With regards to the Applicant’s arguments that Torvinen does not disclose the claimed “key derivation function (KDF)”, the Examiner broadly interprets that the claimed “network policy information is an input into the KDF” pertains to the “schemes” utilized by the networks within Torvinen, which, implement, inter alia, “key derivation (KD) function (KDF)”, paragraph 112, “the UE should support whichever schemes are allowed and/or standardized so that the home network is able to freely choose a scheme without creating any interoperability difficulties.  One such scheme in particular is, for example, ECIES.  Particular schemes may be adopted by as standard, and given an identifier (also called a "register") for interoperability.  For each such scheme, any specific algorithms that need to be supported may also be specified.  For example, in the case of ECIES, key agreement (KA), key derivation (KD) function (KDF), symmetric integrity, and symmetric encryption may be specified.  One or more parameters relating to such a scheme, as well as (in one or more cases) their potential static values may also be specified.”.  Thus, the Examiner upholds the grounds of rejection cited below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-29 and 48-65 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 20180013568 A1 to Muhanna et al., hereinafter Muhanna, and further in view of United States Patent Application Publication No. US 20210153010 A1 to Torvinen et al., hereinafter Torvinen.
Regarding claim 1, Muhanna teaches a method for wireless communication by a user equipment (UE), comprising: receiving a first message for establishing a secure connection with a network, wherein the first message comprises network policy information; and verifying the network policy information based, at least in part, on the first key (paragraphs 5-9, 16-18, 68, 70-74, and 177-179). 
Muhanna teaches the claimed invention, as cited above.  However, Muhanna does not teach the claim limitations pertaining to “generating a first key by a key derivation function (KDF), wherein the network policy information is an input into the KDF”.  Torvinen teaches said claim limitations, as cited below.
Further, regarding claim 1, Torvinen teaches generating a first key by a key derivation function (KDF), wherein the network policy information is an input into the KDF (paragraph 112, “the UE should support whichever schemes are allowed and/or standardized so that the home network is able to freely choose a scheme without creating any interoperability difficulties.  One such scheme in particular is, for example, ECIES.  Particular schemes may be adopted by as standard, and given an identifier (also called a "register") for interoperability.  For each such scheme, any specific algorithms that need to be supported may also be specified.  For example, in the case of ECIES, key agreement (KA), key derivation (KD) function (KDF), symmetric integrity, and symmetric encryption may be specified.  One or more parameters relating to such a scheme, as well as (in one or more cases) their potential static values may also be specified.”, and paragraph 135, “a predefined Key Derivation Function (KDF) such as, e.g., HMAC-SHA-256 may be used.  The MAC-P may additionally or alternatively include a counter field, which may be used to identify the MAC-P from a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Torvinen with the teachings of Muhanna in order to provide secure network communication via a key exchange, ensuring network integrity.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Regarding claim 2, Muhanna teaches wherein verifying the network policy information comprises determining whether the first message is valid based in part on the first key (paragraphs 70, 74, 78, 140, and 168). 
Regarding claim 3, Muhanna teaches wherein: the first message is integrity protected with a protection key derived from a second key; and determining whether the 
Regarding claim 4, Muhanna teaches establishing a secure connection with the network if the determination is that the first message is valid (paragraphs 70, 74, 78, and 140). 
Regarding claim 5, Muhanna teaches wherein the first message further includes an amount of time that the network policy information is valid (paragraphs 15, and 159-161). 
Regarding claim 6, Muhanna teaches wherein the first key is generated further based on at least one of an anchor key shared between the UE and a security anchor function (SEAF) in the network or the amount of time that the network policy information is valid (paragraph 76). 
Regarding claim 7, Muhanna teaches performing at least one of an authentication or registration procedure with the SEAF, prior to receiving the first message, wherein the anchor key is established based on at least one of the authentication or registration procedure (paragraphs 76 and 77). 
Regarding claim 8, Muhanna teaches wherein the network policy information comprises an indication of whether the UE will receive a session management token, from a session management function (SMF) in the network, when establishing a communication session with the network (paragraph 76). 
Regarding claim 9, Muhanna teaches wherein the first message is received from an access and mobility management function (AMF) in the network (paragraphs 15, 68, 76, and 159). 
Regarding claim 10, Muhanna teaches wherein the network policy information comprises an indication of whether the AMF is collocated with a security anchor function (SEAF) in the network (paragraphs 15, 68, 76, 77, and 159). 
Regarding claim 11, Muhanna teaches wherein the network policy information comprises a security level of the AMF (paragraphs 15, 68, 76, and 159). 
Regarding claim 12, Muhanna teaches wherein: the first message is received from an access and mobility management function (AMF) in the network; and establishing the secure connection comprises sending a second message to the AMF (paragraphs 15, 68, 76, and 159). 
Regarding claim 13, Muhanna teaches wherein: the first message is a security mode command (SMC) message; and the second message is a SMC complete message (paragraphs 78, 139-142, 177, and 178). 
Regarding claim 14, Muhanna teaches wherein the secure connection comprises a non-access stratum (NAS) secure connection (paragraphs 16-18, 68, 74, 76, 78, 104, 139, 140, 168 and 177). 
Regarding claim 15, Muhanna teaches sending UE policy information to the network, wherein the UE policy information comprises at least one of UE capability information or UE security information (paragraphs 5, 6, 7, 9, 12, 15-17, 73, 74, and 76). 
Regarding claim 16, Muhanna teaches wherein generating the first key is based on the UE policy information sent to the network (paragraphs 5, 6, 7, 9, 12, 15-17, 73, 74, and 76). 
Regarding claim 17, Muhanna teaches wherein the network policy information is based on the UE policy information (paragraphs 5, 6, 7, 9, 12, 15-17, 73, 74, and 76). 
Regarding claim 18, Muhanna teaches a method for wireless communication by a security anchor function (SEAF) (paragraphs 76 and 77), comprising: wherein the key is usable for establishing a secure connection between a user equipment (UE) and the network node; and sending the key to the network node (paragraphs 5-9, 16-18, 68, 70-74, and 177-179). 
Muhanna teaches the claimed invention, as cited above.  However, Muhanna does not teach the claim limitations pertaining to “generating a key for a network node by inputting network policy information into a key derivation function (KDF)”.  Torvinen teaches said limitations, as cited below.
Further regarding claim 18, Torvinen teaches generating a key for a network node by inputting network policy information into a key derivation function (KDF) (paragraph 112, “the UE should support whichever schemes are allowed and/or standardized so that the home network is able to freely choose a scheme without creating any interoperability difficulties.  One such scheme in particular is, for example, ECIES.  Particular schemes may be adopted by as standard, and given an identifier (also called a "register") for interoperability.  For each such scheme, any specific algorithms that need to be supported may also be specified.  For example, in the case of ECIES, key agreement (KA), key derivation (KD) function (KDF), symmetric integrity, and symmetric encryption may be specified.  One or more parameters relating to such a scheme, as well as (in one or more cases) their potential static values may also be specified.”, and paragraph 135, “a predefined Key Derivation Function (KDF) such as, e.g., HMAC-SHA-256 may be used.  The MAC-P may additionally or alternatively include a counter field, which may be used to identify the MAC-P from a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Torvinen with the teachings of Muhanna in order to provide secure network communication via a key exchange, ensuring network integrity.
Regarding claim 19, Muhanna teaches participating in at least one of an authentication procedure or registration procedure with the UE prior to generating the key, wherein the participating comprises establishing an anchor key to be shared between the UE and the SEAF (paragraphs 76 and 77). 
Regarding claim 20, Muhanna teaches wherein the key is generated further based on at least one of the anchor key or an amount of time that the network policy information is valid (paragraphs 15, and 159-161). 
Regarding claim 21, Muhanna teaches sending at least one of the network policy information or the amount of time that the network policy information is valid to the network node (paragraphs 15, and 159-161). 
Regarding claim 22, Muhanna teaches wherein the network policy information comprises an indication of whether the network node is collocated with the SEAF in the network (paragraphs 76 and 77). 
Regarding claim 23, Muhanna teaches wherein the network policy information comprises a security level of the network node (paragraphs 15, 68, 76, and 159). 
Regarding claim 24, Muhanna teaches wherein the network policy information comprises an indication of whether a session management function (SMF) in the 
Regarding claim 25, Muhanna teaches receiving a message comprising policy information of the UE, wherein the UE policy information comprises at least one of UE capability information or UE security information (paragraphs 5, 6, 7, 9, 12, 15-17, 73, 74, and 76). 
Regarding claim 26, Muhanna teaches wherein the key is generated further based on the UE policy information (paragraphs 5, 6, 7, 9, 12, 15-17, 73, 74, and 76). 
Regarding claim 27, Muhanna teaches wherein the message comprises a registration message or an attach request message (paragraphs 76 and 77). 
Regarding claim 28, Muhanna teaches wherein the network policy information is determined based on the UE policy information (paragraphs 5, 6, 7, 9, 12, 15-17, 73, 74, and 76). 
Regarding claim 29, Muhanna teaches wherein the network node is an access and mobility management function (AMF) in the network (paragraphs 15, 68, 76, and 159). 
Regarding claim 48, Muhanna discloses a user equipment (UE), comprising: a memory for storing instructions; and a processor (paragraph 186), wherein when the processor executes the instructions, the processor is configured to:
receive a first message for establishing a secure connection with a network, wherein the first message comprises network policy information; and verify the 
Muhanna discloses the claimed invention, as cited above.  However, Muhanna does not disclose the claim limitations pertaining to “generate a first key by a key derivation function (KDF), wherein the network policy is put into the KDF”.  Torvinen discloses said claim limitations, as cited below.
Further regarding claim 48, Torvinen discloses generate a first key by a key derivation function (KDF), wherein the network policy information is an input into the KDF (paragraph 112, “the UE should support whichever schemes are allowed and/or standardized so that the home network is able to freely choose a scheme without creating any interoperability difficulties.  One such scheme in particular is, for example, ECIES.  Particular schemes may be adopted by as standard, and given an identifier (also called a "register") for interoperability.  For each such scheme, any specific algorithms that need to be supported may also be specified.  For example, in the case of ECIES, key agreement (KA), key derivation (KD) function (KDF), symmetric integrity, and symmetric encryption may be specified.  One or more parameters relating to such a scheme, as well as (in one or more cases) their potential static values may also be specified.”, and paragraph 135, “a predefined Key Derivation Function (KDF) such as, e.g., HMAC-SHA-256 may be used.  The MAC-P may additionally or alternatively include a counter field, which may be used to identify the MAC-P from a plurality of MAC-Ps (e.g., in cases where more than one MAC-P is calculated using the same provisioning key).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Torvinen with the teachings of Muhanna in order to provide secure network communication via a key exchange, ensuring network integrity.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Regarding claim 49, Muhanna discloses wherein the processor is configured to verify the network policy information by determining whether the first message is valid based in part on the first key (paragraphs 70, 74, 78, 140, and 168).
Regarding claim 50, Muhanna discloses wherein:
the first message is integrity protected with a protection key derived from a second key; and wherein the processor is configured to determine whether the first message is valid by performing an integrity verification of the first message based on the first key (paragraphs 5, 6, 9, 10, 12, 15, 17, 18, 70-72, 76, 78 and 82).
Regarding claim 51, Muhanna discloses wherein the processor is configured to establish a secure connection with the network if the determination is that the first message is valid (paragraphs 70, 74, 78, and 140).
Regarding claim 52, Muhanna discloses wherein the processor is configured to generate the first key further based on an anchor key shared between the UE and a security anchor function (SEAF) in the network (paragraph 76).
Regarding claim 53, Muhanna discloses wherein the processor is configured to perform at least one of an authentication or registration procedure with the SEAF, prior to receiving the first message, wherein the anchor key is established based on at least one of the authentication or registration procedure (paragraphs 76 and 77).
Regarding claim 54, Muhanna discloses wherein the network policy information comprises a security level of an access and mobility function (AMF) (paragraphs 15, 68, 76, and 159).
Regarding claim 55, Muhanna discloses wherein:
the first message is received from an access and mobility management function (AMF) in the network; and wherein the processor is configured to establish the secure connection by sending a second message to the AMF (paragraphs 15, 68, 76, and 159).
Regarding claim 56, Muhanna discloses wherein:
the first message is a security mode command (SMC) message; and the second message is a SMC complete message (paragraphs 78, 139-142, 177, and 178).
Regarding claim 57, Muhanna discloses a security anchor function (SEAF) (paragraph 76), comprising: a memory for storing instructions; and a processor (paragraph 186), wherein when the processor executes the instructions, the processor is configured to:
wherein the key is usable for establishing a secure connection between a user equipment (UE) and the network node; and send the key to the network node (paragraphs 5-9, 16-18, 68, 70-74, and 177-179).
Muhanna discloses the claimed invention, as cited above.  However, Muhanna does not disclose the claim limitations with respect to “generate a key for a network node by inputting network policy information into a key derivation function (KDF)”.  Torvinen discloses said claim limitations, as cited below.
Further regarding claim 57, Torvinen discloses generate a key for a network node by inputting network policy information into a key derivation function (KDF) (paragraph 112, “the UE should support whichever schemes are allowed and/or standardized so that the home network is able to freely choose a scheme without creating any interoperability difficulties.  One such scheme in particular is, for example, ECIES.  Particular schemes may be adopted by as standard, and given an identifier (also called a "register") for interoperability.  For each such scheme, any specific algorithms that need to be supported may also be specified.  For example, in the case of ECIES, key agreement (KA), key derivation (KD) function (KDF), symmetric integrity, and symmetric encryption may be specified.  One or more parameters relating to such a scheme, as well as (in one or more cases) their potential static values may also be a predefined Key Derivation Function (KDF) such as, e.g., HMAC-SHA-256 may be used.  The MAC-P may additionally or alternatively include a counter field, which may be used to identify the MAC-P from a plurality of MAC-Ps (e.g., in cases where more than one MAC-P is calculated using the same provisioning key).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Torvinen with the teachings of Muhanna in order to provide secure network communication via a key exchange, ensuring network integrity.
Regarding claim 58, Muhanna discloses wherein the processor is configured to participate in at least one of an authentication procedure or registration procedure with the UE prior to generating the key, wherein the participating comprises establishing an anchor key to be shared between the UE and the SEAF (paragraphs 76 and 77).
Regarding claim 59, Muhanna discloses wherein processor is configured to generate the key further based on the anchor key (paragraphs 76 and 77).
Regarding claim 60, Muhanna discloses wherein the processor is configured to send the network policy information to the network node (paragraphs 5-9, 16-18, 68, 70-74, and 177-179).
Regarding claim 61, Muhanna discloses wherein the network policy information comprises an indication of whether the network node is collocated with the SEAF in the network (paragraphs 15, 68, 76, 77, and 159).
Regarding claim 62, Muhanna discloses wherein the network policy information comprises a security level of the network node (paragraphs 15, 68, 76, and 159).
Regarding claim 63, Muhanna discloses wherein the processor is configured to receive a message comprising policy information of the UE, wherein the UE policy information comprises at least one of UE capability information or UE security information (paragraphs 5, 6, 7, 9, 12, 15-17, 73, 74, and 76).
Regarding claim 64, Muhanna discloses wherein the message comprises a registration message or an attach request message (paragraphs 76 and 77).
Regarding claim 65, Muhanna discloses wherein the network node is an access and mobility management function (AMF) (paragraphs 15, 68, 76, and 159).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to utilizing keys to establish a secure connection within a network environment.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431